 In the Matter Of PITTSBURGH COKE AND IRON COMPANYandUNITEDSTEELWORKERS OF AMERICA,'LOCAL 2687, C. I. O.Case No. R-5565.-Decided July 3, 1943Mr. John M. Wilson,of Neville Island, Pa., for the Company.Mr. Philip M. Curran,of Pittsburgh, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon petition duly filed by United Steelworkers of America, Local2687, C. 1. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPittsburgh Coke and Iron Company, Neville Island, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Henry Shore,Trial Examiner.Said hearing was held at Pittsburgh, Pennsylvania,on June 19, 1943. The Company and the Union appeared, partici-pated, and were afforded full opportunity to be lieard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPittsburgh Coke and Iron Company is a Pennsylvania corporationoperating five plants in the State of Pemnsylvania and one in theState of Michigan.We are here concerned with its plant at NevilleIsland, Pennsylvania, where it is engaged in the manufacture of pigiron, coke, coke oven by-products, cement, and activated charcoal.51 N. L. R. B., No. 15.56 PITTSBURGHCOKE AND IRON COMPANY57During the 12-month period preceding June 19, 1943, the Companypurchased coal for use at its Neville Island plant valued at about$2,500,600, all of which was shipped to it from points within the Sateof Pennsylvania.During the same period the Company manufac-tured products at its Neville Island plant valued at about $16,000,000,approximately 25 percent of which was shipped to points outsidethe State of Pennsylvania.The Company admits, for the purposeof this proceeding, that it is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local 2687,is a labor organiza-tion affiliatedwith the Congress of Industrial Organizations, admit-tingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A- statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concern-ing the representation of employees of the Company, within themeaning of Section 9 (c) and Sections 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Neville Islandplant of the Company, excluding executives, foremen, assistant fore-men, supervisors in charge of any class of labor, or any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, office, clerical, or salaried employees,nurses,and watchmen or guards, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among'The Regional Director reported that the Union presented 348 membership-applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of May 0, 1943.There are approximately 750 employees in the appropriateunit. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Pittsburgh Cokeand Iron Company, Neville Island, Pennsylvania, an election by se-cret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Sixth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whether or not theydesire to be represented by United Steelworkers of America, Local2687, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.